DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 14 are amended.
Claims 5 and 13 are canceled.
Claims 19 and 20 are new.
Claims 1-4, 6-12 and 14-20 are examined on the merits.
Response to Arguments
Applicant's arguments filed 04/28/2021 have been fully considered but they are not persuasive:
With respect to the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, Applicant argues that the rejection is improper because in the present claims the term “about” is related to content of a particular component, not to specific activity.
However, since there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific range is covered by the term “about”, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is maintained.
With respect to independent claim 1, Applicant argues that the combination of references is improper because Cullen uses silver complexed with oxidized regenerated cellulose for the active layer but not for the absorbent layer as claimed.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-7, 14, 16, 19 and 20 recite term “about”. In determining the range encompassed by the term "about", one must consider the context of the term as it is used in the specification and claims of the application. Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 
In the instant case, the term “about” renders claim indefinite, since there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term “about.” Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05 (b-II).
Appropriate corrections are required.
Claims 19 and 20 being indicated as dependent of claim 1 represent a claim language duplication claim language of claim 1. As such, claims 19 and 20 do not change the scope of claim 1 that makes claims indefinite. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al. (GB 2401879A) in view of Cullen et al. (WO 2004/024197A1).
Regarding claims 1, 3-5, 10, 19 and 20, Freeman discloses an absorbent material for use as a wound dressing (Abstract, line 1) comprising 55% to 95% of gelling fibers (page 2, first paragraph) of carboxymethyl cellulose (page 7, 5 paragraph) that is overlapping with the claimed range of 50% to 95%, and 5% to 45% of non-gelling fibers (page 2, first paragraph) that is encompassed into the claimed range of 5% to 50%, wherein and antimicrobial silver is taught (page 9, 1 paragraph, lines 1-2).
Freeman does not expressly disclose the dressing, wherein the antimicrobial silver is complexed with oxidized regenerated cellulose. 
The use of silver as antibacterial agent, especially complexed with different compounds is known in the art. Cullen teaches a wound dressing (Abstract, line 1), wherein the antimicrobial silver is complexed with oxidized regenerated cellulose (page 1, lines 4-6) presented in the range of 0.1% to 5% (page 4, lines 22-23) that is overlapping with claimed range of 1% to 2%, as well as encompasses range required by claim 5, and wherein the complex comprises 0.1% to 50% of silver, that encompasses 
Since both Freeman and Cullen belong to the same field of endeavor, i.e. wound dressing, and to the same problem solving area, i.e. providing antimicrobial agent, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the antimicrobial coating of Freeman comprising the antimicrobial silver complexed with oxidized regenerated cellulose, as taught by Cullen in order to provide the dressing with a proliferative effect, as motivated by Cullen (col. 3, lines 17-18).
Regarding claim 2, Freeman discloses the dressing, wherein the silver is in an ionic form (page 9, 1 paragraph, line 7).
Regarding claim 6, Freeman discloses the dressing, wherein the carboxymethyl cellulose is present at a level of 55% to 95% (page 2, first paragraph) that encompasses claimed range of 70% to 90%.
Regarding claim 7, Freeman discloses the dressing, wherein the cellulose fibers are present at a level of 5% to 45% (page 2, first paragraph) that encompasses claimed range of 15% to 25%.
Regarding claims 8 and 9, Freeman discloses the dressing, wherein the dressing comprises an alginate (page 6, last paragraph), as required by claim 9, that is a hydrogel, as required by claim 8.
Regarding claims 11 and 12, Freeman discloses the dressing, wherein the apparatus comprises the antimicrobial silver (page 9, 1 paragraph, lines 1-2), as 
Regarding claim 14, Freeman discloses the invention discussed above but does not expressly disclose the absorbent layer covering a surface area of from 1 cm2 to 400 cm2.
Cullen teaches a wound dressing (Abstract, line 1) covering the surface area of from 1 cm2 to 400 cm2 as claimed (page 4, lines 15-16).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the absorbent layer of Freeman covering the surface area of from 1 cm2 to 400 cm2, as taught by Cullen in order to cover the wound of the desired size.
Regarding claims 15-17, Freeman does not expressly disclose the dressing comprising a backing sheet having a wound-facing surface substantially covering the back surface of the absorbent layer.
Cullen teaches a wound dressing (Abstract, line 1) comprising a backing sheet extending over the active layer opposite to the wound facing side of the active layer, wherein the backing sheet is larger than the active layer such that a marginal region of width 1 mm to 50 mm, as required by claim 16, and wherein the backing sheet is coated with a pressure sensitive medical grade adhesive in at least its marginal region, as required by claim 17 (page 7, lines 25-30).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the dressing of Freeman with the 
Regarding claim 18, Freeman does not expressly disclose the dressing comprising an aperture top sheet covering the wound facing surface of the absorbent layer.
Cullen teaches a wound dressing (Abstract, line 1) comprising an aperture top sheet covering the wound facing surface of the absorbent layer (page 9, line 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to supply the dressing of Freeman with the aperture sheet, as taught by Cullen in order to provide support for the absorbent layer, as motivated by Cullen (page 9, line 3).
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781